DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on August 18, 2021. 

Status of Claims
Claims 2, 5, 7, 9-11, 14, 15, 17, 18, and 24-27 have been amended. Claims 1, 3, 4, 6, 12, 13, 16, 22, 23 and 28 have been cancelled. New claims 29-40 have been added.  Claims 2, 5, 7-11, 14-15, 17-21, 24-27 and 29-40 are pending. Claims 2, 5, 7-11, 14-15, 17-21, 24-27 and 29-40 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 07/15/2022 have been fully considered. It is noted that the claim 29, an independent claim from which the claims 2, 5, 7-11, 14-15, 17-21, 24-27 and 29-33 depend, has been added to recite “A method of modifying the rate of 1-methylcyclopropene release from a particulate product consisting essentially of a 1-methykyclopropene clathrate of [Symbol font/0x61]­cyclodextrin” and the claim 34, an independent claim from which the claims 35-40 depend, has been added to recite “A method of obtaining a selected release rate of 1-methylcyclopropene”. 
Applicant argues that the claim 1 as amended and its dependent claims are not prima facie obvious over Wood et al. (US 9,421,793 B2). Applicant argues that: The goal of Wood, as stated at column 8, lines 41-44, is to provide electrostatically printable compositions that release molecules complexed with cyclodextrin after printing. Wood further discloses classifying the 1-butene/c/CD by sieving in Example 2 (column 26, line 66 to column 27, line 22) and discloses weight percent of sieved fractions in Table 2, column 27, lines 15-22.  Wood does not measure the rate of 1-butene release from any of the particulates disclosed in Examples 1 or 2. That is, Wood does not measure the rate of 1-butene release from any particulate consisting essentially of 1-butene/c/CD.  Instead, Wood incorporates 1-butene/c/CD into various formulations without making any measurement of the rate of 1-butene release from 1-butene/c/CD particulate in the absence of the formulation components. Wood does not disclose subjecting any particulate consisting essentially of a 1-butene clathrate of [Symbol font/0x61]-cyclodextrin to a set of disgorgement conditions while measuring the rate of 1-butene release therefrom; Wood also does not disclose subjecting any particulate consisting essentially of a 1-MCP clathrate of [Symbol font/0x61]-cyclodextrin to a set of disgorgement conditions while measuring the rate of 1-MCP release therefrom. See Remarks, pages 6-7.
In response, it is noted that applicants’ arguments direct to newly amended claim limitations recited in claim 29 and its dependent claims, and claim 34 and its dependent claims which is a new issue. Therefore, the arguments are considered moot. 
Applicant's amendment necessitated a modified ground(s) of objections/rejection presented in this Office action.  Upon further consideration and search, a new ground(s) of objections, 35 U.S.C. 112(b) rejection and/or indication of allowable subject matters to claims 2, 5, 7-11, 14-15, 17-21, 24-27 and 29-40 are presented.

Claim Objections
Claims 7, 20, 24, 26, 27, 29, 32, 33, 34 and 38 are objected to because of the following informalities: 
Claim 29 recites the limitation “the rate of 1-methylcyclopropene release” in line 1 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “a 
Claim 29 recites the limitation “the mean particle size of the particulate product” in line 10 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “a 
Claim 29 recites the limitation “the selected amount of the classified particulate portion” in line 11. It is respectfully suggested to amend the limitation to “the obtained 
Claim 29 recites the limitation “the rate of 1-methylcyclopropene release” in line 13 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “a 
Claim 32 recites the limitation “the rate of 1-methylcyclopropene release from the classified particulate portion is faster than the rate of 1-methylcyclopropene release from the particulate product” in lines 1-3.  It is respectfully suggested to amend the limitation to “the measured rate of 1-methylcyclopropene release from the classified particulate portion is faster than the measured rate of 1-methylcyclopropene release from the particulate product” for clarification purposes. 
Claim 33 recites the limitation “the rate of 1-methylcyclopropene release from the classified particulate portion is slower than the rate of 1-methylcyclopropene release from the particulate product” in lines 1-3.  It is respectfully suggested to amend the limitation to “the measured rate of 1-methylcyclopropene release from the classified particulate portion is slower than the measured rate of 1-methylcyclopropene release from the particulate product” for clarification purposes. 
Claim 7 recites the limitation “the particulate product”. It is respectfully suggested to amend the limitation to “the additional amount of the particulate product” for consistent recitation of claim limitation.
Claim 20 recites the limitation “particulate portions” in line 2. It is respectfully suggested to amend the limitation to “classified particulate portions” for consistent recitation of claim limitation.
Claim 24 recites the limitation “the disgorgement conditions”. It is respectfully suggested to amend the limitation to “the set of disgorgement conditions” for consistent recitation of claim limitation.
Claim 26 recites the limitation “the disgorgement conditions”. It is respectfully suggested to amend the limitation to “the set of disgorgement conditions” for consistent recitation of claim limitation.
Claim 27 recites the limitation “the disgorgement conditions”. It is respectfully suggested to amend the limitation to “the set of disgorgement conditions” for consistent recitation of claim limitation.
Claim 34 recites the limitation “the rate of 1-methylcyclopropene release” in line 8 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “a 
Claim 34 recites the limitation “the selected amount of the classified particulate portion” in lines 12-13. It is respectfully suggested to amend the limitation to “the obtained 
Claim 38 recites the limitation “the mean panicle size of the particulate product” in lines 2-3 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “a 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “the first classified particulate portion” which lacks an antecedent basis. It is respectfully suggested to amend the claim 14 depends on claim 2 instead of claim 29, this is because the limitation “the first classified particulate portion” is recited in claim 2. 
Claims 15 and 24 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 14.

Allowable Subject Matters and Allowed claims
Claims 2, 5, 7-11, 14-15, 17-21, 24-27 and 29-40 in the instant application are allowed if previously presented objections to claims 7, 20, 24, 26, 27, 29, 32, 33, 34 and 38 and 35 U.S.C. 112(b) rejections to claims 14, 15 and 24 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2, 5, 7-11, 14-15, 17-21, 24-27 and 29-40. A method of modifying the rate of 1-methylcyclopropene release from a particulate product consisting essentially of a 1-methylcylopropene clathrate of [Symbol font/0x61]-cyclodextrin, the method comprising:
subjecting a selected amount of a particulate product consisting essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin to a set of disgorgement conditions while measuring the rate of 1-methylcyclopropene release therefrom;
classifying an additional amount of the particulate product to obtain a classified particulate portion thereof, the classified particulate portion consisting essentially of the 1-methylcyclopropene clathrate of a-cyclodextrin and having a mean particle size that differs
by at least 20% from the mean particle size of the particulate product; and
subjecting the selected amount of the classified particulate portion consisting essentially of the 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin to the set of disgorgement conditions while measuring the rate of 1-methylcyclopropene release therefrom,
wherein the measured rate of 1-methylcyclopropene release from the particulate product is different from the measured rate of 1-methylcyclopropene release from the classified particulate portion, is considered novel.
A closest prior art to Wood et al. (US 9,421,793 B2) disclose a cyclodextrin inclusion complexes and a method of obtaining the cyclodextrin inclusion complexes (Abstract). Wood discloses the method of obtaining the cyclodextrin inclusion complexes as: preparing a cyclodextrin complex comprising [Symbol font/0x61]-cyclodextrin having linked glucopyranose units (col. 1, lines 11-43) and 1-methylcyclopentene (1-MCP/c/[Symbol font/0x61]-CD) (col. 17, lines 6-57). Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).   Wood discloses the cyclodextrin or cyclodextrin inclusion complex, or a particulate containing the cyclodextrin or cyclodextrin complex as described above, is admixed with polymer particles commonly employed in toner compositions (col. 9, lines 25-29). In other embodiment, Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  The teachings of Wood obtaining the printable composition having average particle size ranges as set forth above, wherein the average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57) directs the method of “modifying” a particulate product.
The cited prior art, alone or in combination with other related art(s), do not teach or suggest a method of modifying the rate of 1-methylcyclopropene release from a particulate product consisting essentially of a 1-methylcylopropene clathrate of [Symbol font/0x61]-cyclodextrin, the method comprising: (i) subjecting a selected amount of a particulate product consisting essentially of a 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin to a set of disgorgement conditions while measuring the rate of 1-methylcyclopropene release therefrom; (ii) classifying an additional amount of the particulate product to obtain a classified particulate portion thereof, the classified particulate portion consisting essentially of the 1-methylcyclopropene clathrate of a-cyclodextrin and having a mean particle size that differs by at least 20% from the mean particle size of the particulate product; and (iii) subjecting the selected amount of the classified particulate portion consisting essentially of the 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin to the set of disgorgement conditions while measuring the rate of 1-methylcyclopropene release therefrom, wherein the measured rate of 1-methylcyclopropene release from the particulate product is different from the measured rate of 1-methylcyclopropene release from the classified particulate portion, as recited in claim 29 of claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772